ATTACHMENT TO NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 03/11/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many elements of the claimed invention, including a variety of sterile coverings to enclose or surround a C-arm, gantry, and or patient table of an X-ray imaging system.
However, the prior art fails to teach or fairly suggest such a cover comprising: an enclosure configured to be secured to a medical table and to cover a portion of a C-arm, the enclosure having: two sidewalls extending from a rotation end to a bottom end, a width of each of the two sidewalls increasing from a minimum width to a desired width at the bottom end; a front wall extending between the two sidewalls, wherein the front wall defines a width of the enclosure, the width of the enclosure being greater than a width of the portion of the C-arm; and, a bottom wall coupled to the front wall and the two sidewalls, wherein the enclosure is configured to receive the portion of the C-arm; and one or more securing mechanisms configured to secure the C-arm cover to the 
Claims 2-12 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/11/2021, with respect to objections to the drawings, specification, and claims, and to the 35 USC 112 rejections of the claims, have been fully considered and are persuasive.  The objections to the drawings, specification, and claims, and to the 35 USC 112 rejections of the claims, have been overcome by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Documents to: Rasche, et al (US 6,619,840 B2), Bouvier, et al. (US 2015/0201893 A1 and US 2015/0320370 A1), and Fortuna, et al. (US 2016/0038109 A1 and US 2018/0289339 A1) teach C-arm enclosures with some of the structural features as in Applicant’s invention, but without the dimensioning and without being secured to a patient/medical table; and Korean Patent document to: Kim Kyoung Tae (KR 20140138897 A) teaches a C-arm cover near a patient/medical table and covering a patient, but without the structural features and dimensions as in Applicant’s invention, and without being secured to the patient/medical table directly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/18/2021